Appellant is under conviction for an aggravated assault, the punishment being six months' confinement in the county jail and a fine of $100.
The indictment charged assault with intent to murder. The court submitted aggravated assault only. No written objections were made to the court's instructions and no special charges were requested. The first complaint of any alleged error in the instructions to the jury is found in the amended motion for new trial.
The amended practice act relating to the charge and objections thereto enacted in 1913 and now incorporated in Article 658, and 666 Cow. C. P. (1925) requires objections to the charge to be in writing filed at the time of trial. Since this law became effective it has been the uniform holding of this court that objections to instructions made for the first time in motion for new trial could not be considered. Bargas v. State, 86 Tex.Crim. Rep., 216 S.W. 172; Grissom v. State, 87 Tex.Crim. Rep., 222 S.W. 237; Tamayam v. State, 89 Tex.Crim. Rep, 190, 230 S.W. 146; Boaz v. State, 89 Tex. Crim. 515,231 S.W. 790. (For collation of many authorities on the question see Notes 64 and 65, page 526, Vernon's 1916 Cr. St., Vol. 2.)
The evidence supports the verdict.
The judgment is affirmed.
Affirmed.